Name: 92/564/EEC: Commission Decision of 26 November 1992 granting a Community financial contribution to expenditure incurred by Luxembourg in establishing the Community vineyard register (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  EU finance;  Europe;  economic analysis;  documentation;  financing and investment
 Date Published: 1992-12-10

 Avis juridique important|31992D056492/564/EEC: Commission Decision of 26 November 1992 granting a Community financial contribution to expenditure incurred by Luxembourg in establishing the Community vineyard register (Only the French text is authentic) Official Journal L 361 , 10/12/1992 P. 0046 - 0047COMMISSION DECISION of 26 November 1992 granting a Community financial contribution to expenditure incurred by Luxembourg in establishing the Community vineyard register (Only the French text is binding) (92/564/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2392/86 of 24 July 1986 establishing a Community vineyard register (1), amended by Regulation (EEC) No 3577/90 (2), and in particular Article 9 (3) thereof, After consulting the Committee of the European Agricultural Guidance and Guarantee Fund, Whereas, in accordance with Article 9 (1) of Regulation (EEC) No 2392/86, the Community is to contribute 50 % of the actual costs of establishing the Community vineyard register in the Member States; Whereas, in accordance with Article 9 (3) of Regulation (EEC) No 2392/86, the Communtiy contribution is to take the form of reimbursements decided on by the Commission in accordance with the procedure laid down in Article 7 (1) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 2048/88 (4); whereas arrangements may be decided for advance payments to the Member States; whereas, in accordance with Article 4 (9) of that Regulation, Articles 8 and 9 of Regulation (EEC) No 729/70 are to apply to the Community contribution towards establishing the register; Whereas Luxembourg has sent the Commission the documents needed to decide on the amount to be defrayed as expenditure incurred in establishing the register; Whereas the Commission has undertaken the checks provided for in Article 9 (2) of Regulation (EEC) No 729/70, HAS ADOPTED THIS DECISION: Article 1 The Community shall grant a contribution amounting to the total given in column 2 in the Annex hereto towards expenditure incurred by Luxembourg in establishing the Community vineyard register. Article 2 This Decision is addressed to Luxembourg. Done at Brussels, 26 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 208, 31. 7. 1986, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 94, 28. 4. 1970, p. 13. (4) OJ No L 185, 15. 7. 1988, p. 1. ANNEX (Luxembourg francs) Expenditure Community contribution (50 %) 1 2 1988 870 952 435 476 1989 11 126 740 5 563 370 1990 12 573 610 6 286 805 1991 1 409 048 704 524 Total 25 980 350 12 990 175